 8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 1 of 15 - Page ID # 429



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:95CR79

           v.
                                                             MEMORANDUM
 CLARENCE ROBINSON,                                           AND ORDER

                      Defendant.


       In 1996, the Court1 sentenced defendant Clarence Robinson (“Robinson”) to life in
prison after a jury found him guilty of conspiring to distribute and possess with intent to
distribute a mixture or substance containing cocaine base (“crack cocaine”), in violation of
21 U.S.C. §§ 841(a)(1) and 846 and 18 U.S.C. § 2, as charged in an indictment (Filing
No. 1). Robinson now seeks a reduced sentence (Filing No. 247) under the First Step Act
of 2018 (“First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194 (2018), which makes
retroactively available the more lenient penalties for crack-cocaine offenses under the Fair
Sentencing Act of 2010 (“Fair Sentencing Act”), Pub. L. No. 111-220, 124
Stat. 372 (2010). After careful consideration, Robinson’s motion is denied.

I.     BACKGROUND
       A.       Factual Background
       In 1993 and 1994, several people conspired to transport crack cocaine from
California to Nebraska. Robinson, a small player in the large conspiracy, was only
personally involved in the final eighty-three-ounce shipment.        See United States v.
Robinson, 110 F.3d 1320, 1329 (8th Cir. 1997) (Heaney, J., concurring). On June 14, 1995,
a grand jury indicted Robinson for his role.


       The Honorable Lyle E. Strom, United States District Judge for the District of
       1

Nebraska presided over this case until he retired. This case was reassigned on August 19,
2019 (Filing No. 248).
                                             1
 8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 2 of 15 - Page ID # 430



       While all his coconspirators pled guilty, Robinson took his case to trial. The day of
trial, the government notified (Filing No. 12) the Court under 21 U.S.C. § 851 that
Robinson had two prior felony drug convictions. The jury returned a guilty verdict (Filing
No. 20) for the conspiracy as charged in the indictment.

       Before sentencing Robinson, the Court reviewed his Revised Presentence
Investigation Report (“RPSR”), which attributed to Robinson eighty-three ounces (that is,
2.35 kilograms) of crack cocaine. With a total offense level of 38 and criminal history
category of IV, the United States Sentencing Guidelines (“guidelines”) range was 324 to
405 months. But because the statute mandated life imprisonment based on the drug
quantity and enhancement for prior convictions, the guidelines sentence was life
imprisonment.    See 21 U.S.C. § 841(b)(1)(A)(iii) (1996) (imposing a mandatory life
sentence for offenses involving fifty grams or more of crack cocaine after two or more
prior felony drug convictions).

       At Robinson’s sentencing, the Court adopted the RPSR and its facts, including the
drug quantity. Although the Court was “disturbed” by its lack of discretion and believed
the sentence was unjust, the Court imposed the mandatory life sentence.

       Since his sentencing, Robinson has challenged his conviction many times through
direct appeal, collateral attack, and other miscellaneous motions. All those attacks failed.
On direct appeal, the Eighth Circuit found, among other things, the Court “did not err in
relying on Robinson’s prior felony drug convictions to enhance his sentence” and “the
evidence presented at trial [was] sufficient to support [the Court’s] finding that Robinson
was responsible for at least eighty-three ounces of” crack cocaine. Robinson, 110 F.3d
at 1328.




                                             2
 8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 3 of 15 - Page ID # 431



       B.     The Fair Sentencing Act and First Step Act
       At the time of Robinson’s offense and sentencing, § 841(b)(1) provided for (1) a
five-year mandatory-minimum sentence, enhanced to a ten-year mandatory-minimum
sentence with one prior felony drug conviction, for offenses involving five grams or more
of crack cocaine, and (2) a ten-year mandatory-minimum sentence, enhanced to a
mandatory life sentence with two prior felony drug convictions, for offenses involving fifty
grams or more of crack cocaine. As noted above, the Court imposed the mandated life
sentence on Robinson.

       In 2010, Congress enacted the Fair Sentencing Act, reducing the disparity between
sentences for crack cocaine and powder cocaine by increasing the quantity of crack cocaine
needed to trigger mandatory-minimum sentences. See Dorsey v. United States, 567 U.S.
260, 269 (2012). Specifically, Section 2 “raised the threshold for the 5-year minimum from
5 grams to 28 grams, and raised the threshold for the 10-year minimum from 50 grams to
280 grams.” United States v. McDonald, 944 F.3d 769, 771 (8th Cir. 2019). “Section 3
eliminated the 5-year mandatory minimum for simple possession of” crack cocaine. Id.

       Under the Fair Sentencing Act, an offense involving 28 but less than 280 grams of
crack cocaine could only be enhanced by one prior conviction to a ten-year mandatory-
minimum sentence. An offense involving 280 grams or more of crack cocaine with two or
more prior felony drug convictions was subject to the mandatory life sentence.

       Among his post-conviction motions, Robinson sought relief under the Fair
Sentencing Act (Filing No. 197). The Court denied (Filing No. 203) that motion because
the Fair Sentencing Act was not retroactive, see Dorsey, 567 U.S. at 273, and the Eighth
Circuit affirmed (Filing No. 211). Cue the First Step Act.

       Because the Fair Sentencing Act only applied to defendants sentenced after
August 3, 2010, see Dorsey, 567 U.S. at 263, in 2018, Congress enacted the First Step Act
which, among other things, made retroactive certain provisions of the Fair Sentencing Act.

                                             3
 8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 4 of 15 - Page ID # 432



       Relevant in this case, Section 404(b) of the First Step Act authorizes the Court to
“impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act . . . were in
effect at the time the covered offense was committed.” Section 404(a) defines a “covered
offense” as “a violation of a Federal criminal statute, the statutory penalties for which were
modified by section 2 or 3 of the Fair Sentencing Act . . ., that was committed before
August 3, 2010.” Section 404(c) makes clear “[n]othing in this section shall be construed
to require a court to reduce any sentence pursuant to this section.”

       C.     Robinson’s Present Motion
       On August 19, 2019, Robinson filed his motion under Section 404(b) of the First
Step Act. After the government responded (Filing No. 255), the Court implemented (Filing
No. 258) General Order No. 2019-01 appointing the Federal Public Defender to represent
Robinson. The U.S. Probation Office then filed (Filing No. 259) a 2019 First Step Act
Retroactive Sentencing Worksheet (“worksheet”) asserting what it believes are Robinson’s
2019 retroactive guidelines calculations pursuant to the First Step Act.

       In all, the Court has received (1) one brief from the government, (2) two pro se briefs
from Robinson (Filing Nos. 256 and 257), (3) the worksheet, (4) and two briefs (Filing
Nos. 270 and 272) from Robinson’s counsel as well as an index of exhibits (Filing.
No. 275), and in that order.

       In its brief, the government resists any sentence reduction in this case, arguing
Robinson is not (1) eligible for relief under the First Step Act; (2) entitled to a plenary
resentencing; or (3) entitled to a reduction because, based on the drug quantity the Court
found at sentencing (2.35 kilograms), he faces the same statutory penalty under the Fair
Sentencing Act as when he was originally sentenced. 2




       2
        Alternatively, the government requests the Court exercise its discretion to deny a
reduction.
                                           4
 8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 5 of 15 - Page ID # 433



       In his pro se briefs, Robinson contends he is eligible for relief and urges the Court
to instead rely on the drug quantity alleged in the indictment and found by the jury (a
detectable amount) to determine his statutory range in this Section 404(b) proceeding. In
Robinson’s view, relying on the judge-found quantity runs contrary to the Supreme Court’s
decision in Alleyne v. United States that the Sixth Amendment of the United States
Constitution requires any fact which increases the statutory minimum to be submitted to a
jury and found beyond a reasonable doubt. 570 U.S. 99, 115-16 (2013); see also Apprendi
v. New Jersey, 530 U.S. 466, 490 (2000) (“Other than the fact of a prior conviction, any
fact that increases the penalty for a crime beyond the prescribed statutory maximum must
be submitted to a jury, and proved beyond a reasonable doubt.”)

       In the worksheet, the probation office bases Robinson’s 2019 retroactive guidelines
range on the 2.35 kilograms of crack cocaine found by the Court at sentencing. The
probation office bases Robinson’s statutory range, however, on the quantity it believes the
jury attributed Robinson, following Chief Judge Gerrard’s opinion in United States v.
Moore, 412 F. Supp. 3d 1111 (D. Neb. 2019). In that case, Chief Judge Gerrard determined
“a judge’s sentencing findings, made only by a preponderance of the evidence, cannot be
used to establish the statutory range for purposes of the First Step Act.” Id. at 1117-18.

       With that, the worksheet shows a 2019 retroactive guidelines range of 324 to 405
months (total-offense level 38, criminal history category IV). The worksheet further states,
“[t]he jury found Mr. Robinson responsible for 50 grams or more of crack cocaine” which
results in a statutory range of 10 years to life imprisonment under the First Step Act when
enhanced by one or more (here, two) prior felony drug convictions. See 21 U.S.C.
§ 841(b)(1)(B)(iii) (2010) (imposing a sentence of ten years to life imprisonment for
offenses involving twenty-eight grams or more of crack cocaine with one or more prior
felony drug convictions).

       The worksheet is factually flawed. The verdict shows the jury found Robinson
guilty of conspiracy “as charged in the indictment,” which alleges only a “detectable

                                             5
 8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 6 of 15 - Page ID # 434



amount” of crack cocaine, not fifty grams or more. Based on that quantity, with Robinson’s
prior convictions, his statutory range under Section 2 of the Fair Sentencing Act would be
not more than twenty-years imprisonment. See 21 U.S.C. § 841(b)(1)(E)(ii) (2010).

       Robinson’s counsel objects (Filing No. 269) to the worksheet and has submitted a
brief in support of sentence reduction. Not noticing the quantity error, Robinson’s counsel
asserts the worksheet “correctly summarizes that Robinson was found guilty by a jury of
conspiracy and responsible for 50 grams of [crack] cocaine” and “that the sentencing judge
found Robinson responsible for 2.35 kilograms of crack cocaine.” 3 But Robinson’s
counsel argues the worksheet incorrectly shows (1) the base-offense level for 2.35
kilograms of crack cocaine (38 instead of 32) and (2) two pertinent prior convictions when
an offense involving fifty grams of crack cocaine can only be enhanced by one prior
conviction under Section 2 of the Fair Sentencing Act. 4 With a total offense level of 32
instead of 38, Robinson’s counsel contends the 2019 guidelines range is 168 to 210 months
imprisonment.

       As for the brief supporting sentence reduction, that brief (1) rejects the
government’s narrow view of eligibility and (2) requests the Court impose a sentence of
time-served based on the statutory range for fifty grams of crack cocaine. Although
Robinson requests a hearing, Robinson’s counsel acknowledges the Eighth Circuit has
found a hearing is not required for Section 404(b) proceedings. See United States v.
Williams, 943 F.3d 841, 843 (8th Cir. 2019).




       3
        Robinson himself, in his pro se briefs, does assert the jury attributed him a
detectable amount of crack cocaine.
       4
        Robinson’s counsel also suggests Robinson may only have one valid prior
conviction because his other conviction was dismissed before sentencing in this case but
contends that issue is irrelevant since an offense involving fifty grams of crack cocaine can
only be enhanced by one prior conviction.

                                             6
 8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 7 of 15 - Page ID # 435



II.    DISCUSSION
       As explained by the Eighth Circuit,

       A court considering a motion for a reduced sentence under § 404 of the First
       Step Act proceeds in two steps. First, the court must decide whether the
       defendant is eligible for relief under § 404. Second, if the defendant is
       eligible, the court must decide, in its discretion, whether to grant a reduction.

McDonald, 944 F.3d at 772.

       A.     Eligibility
       A defendant is eligible for discretionary relief under the First Step Act if they
committed a “covered offense.” An offense is a “covered offense” if “(1) it is a violation
of a federal statute; (2) the statutory penalties for which were modified by section 2 or 3 of
the Fair Sentencing Act; and (3) it was committed before August 3, 2010.” McDonald,
944 F.3d at 772.

       Here, the government argues eligibility is determined by the actual drug quantity
involved in Robinson’s offense, such that he is ineligible if that quantity would not trigger
a different statutory penalty under the Fair Sentencing Act. The government points out
that based on the Court’s finding of 2.35 kilograms of crack cocaine, with Robinson’s prior
convictions, Robinson would face a mandatory life sentence under the Fair Sentencing Act.
See 21 U.S.C. § 841(b)(1)(A)(iii) (2010). Robinson contends the Eighth Circuit has since
rejected the government’s narrow interpretation of “covered offense.” Robinson is correct.

       In McDonald, the Eighth Circuit held “the First Step Act applies to offenses, not
conduct” and that a defendant’s statute of conviction “determines eligibility for relief.”
944 F.3d at 772. The question for eligibility is whether the “statutory penalties” for
Robinson’s statute of conviction “were modified by section 2 or 3 of the Fair Sentencing
Act.” The answer to that question “is an obvious ‘yes.’” United States v. Smith, 954 F.3d
446, 450 (1st Cir. 2020).


                                              7
 8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 8 of 15 - Page ID # 436



       Robinson was convicted under 21 U.S.C. §§ 841(a) and 846 and 18 U.S.C. § 2. As
noted above, section 2 of the Fair Sentencing Act raised the quantity thresholds for crack-
cocaine penalties under § 841(b)(1), which sets forth all the “statutory penalties” for
§ 841(a) (and incidentally § 846 and 18 U.S.C. § 2).5 Accordingly, Robinson committed
a covered offense by violating, before August 3, 2010, a federal statute for which the
statutory penalties were modified by Section 2 of the Fair Sentencing Act and he is eligible
for relief under the First Step Act.

       B.     The Merits
       Simply because Robinson is eligible for relief “does not mean [he] is entitled to
relief under the [First Step] Act. It only means that his motion is entitled to be considered
on the merits.” United States v. Gravatt, 953 F.3d 258, 262 (4th Cir. 2020). The Court
will consider that next. To do so, the Court must decide the sentencing procedures for
Section 404(b) proceedings and what drug quantity to attribute Robinson to determine his
statutory range.

              1.      The Scope and Nature of Section 404(b) Proceedings
       First, the Court must determine the scope and nature of Section 404(b) proceedings.
The government contends Robinson is not entitled to a plenary resentencing hearing but
instead only a limited sentencing modification under 18 U.S.C. § 3582(c)(1)(B). The Court
agrees.

       Under § 3582(c), a sentencing “court may not modify a term of imprisonment once
it has been imposed except” in narrow circumstances. As relevant here, § 3582(c)(1)(B)
authorizes the Court to modify a “term of imprisonment to the extent . . . expressly
permitted by statute.” The Court joins the majority of courts which have concluded


       5
        Specifically, the Court sentenced Robinson under § 841(b)(1)(A)(iii) (1996),
which Section 2 of the Fair Sentencing Act modified by increasing the quantity threshold
from fifty grams to 280 grams. That Robinson may ultimately be responsible for more
than 280 grams, as discussed below, is immaterial to the eligibility analysis which focuses
on the statute of conviction, not conduct.
                                           8
 8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 9 of 15 - Page ID # 437



Section 404(b) fits under § 3582(c)(1)(B)’s narrow exception to finality as it “expressly
permit[s]” the Court to “modify an imposed term of imprisonment.” See United States v.
Wirsing, 943 F.3d 175, 182-83 (4th Cir. 2019) (collecting cases).

       Because § 3582(c)(1)(B) governs, the scope of Section 404(b) proceedings is
limited. 6 Under § 3582(c)(1)(B), the Court can only modify a term of imprisonment to the
extent the authorizing statute allows. Here, Section 404(b) only authorizes the Court to
impose a reduced sentence “as if sections 2 and 3 of the Fair Sentencing Act . . . were in
effect at the time the covered offense was committed.”

      The Fifth Circuit addressed the scope of Section 404(b) proceedings in United States
v. Hegwood, 934 F.3d 414, 417-18 (5th Cir. 2019). In that case, the Fifth Circuit upheld a
district court’s decision not to reevaluate a career-criminal enhancement in a
Section 404(b) proceeding despite intervening Fifth Circuit case law that undermined the
reason to apply the enhancement. Id. at 417. The Fifth Circuit explained,


      It is clear that the First Step Act grants a district judge limited authority to
      consider reducing a sentence previously imposed. The calculations that had
      earlier been made under the Sentencing Guidelines are adjusted “as if” the
      lower drug offense sentences were in effect at the time of the commission of
      the offense. . . . The express back-dating only of Sections 2 and 3 of the Fair
      Sentencing Act of 2010—saying the new sentencing will be conducted “as
      if” those two sections were in effect “at the time the covered offense was
      committed”—supports that Congress did not intend that other changes were
      to be made as if they too were in effect at the time of the offense.

Id. at 418. The Court decides whether to reduce a sentence simply “by placing itself in the
time frame of the original sentencing, altering the relevant legal landscape only by the
changes mandated by the 2010 Fair Sentencing Act.” Id.



       6
        Another consequence is that a hearing with the defendant present is not required
for proceedings under § 3582(c)(1)(B). See Fed. R. Crim. P. 43(a)(3). This is consistent
with the Eighth Circuit’s conclusion that the First Step Act has no hearing requirement.
See Williams, 943 F.3d at 843.
                                            9
8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 10 of 15 - Page ID # 438



       In other words, the Court cannot disturb other findings or reconsider other collateral
aspects of sentencings, such as prior convictions and other sentencing-enhancement
decisions. See Moore, 412 F. Supp. 3d. at 1117 (declining to consider adjustments to an
offense level for use of a firearm and obstruction of justice because “[o]nly the changes
wrought by the Fair Sentencing Act are at issue”); see also United States v. Crooks, 00-cr-
00439-6, 2020 WL 255995, *7 (D. Colo. Jan. 17, 2020) (explaining a Section 404(b)
proceeding “is not a plenary proceeding that allows reconsideration of collateral aspects of
sentencing”).   The Court may instead only consider the guidelines and statutory ranges
adjusted “as if” the Fair Sentencing Act were in effect. See Moore, 412 F. Supp. 3d at
1116-17.

       The Fourth Circuit has rejected this interpretation of Section 404(b) proceedings,
taking a far broader view of a district court’s authority under the First Step Act. In United
States v. Chambers, No. 19-7104, 2020 WL 1949249, *1 (4th Cir. April 23, 2020), the
Fourth Circuit held a district court erred in denying relief under the First Step Act by not
considering intervening, retroactively applicable case law which would have disqualified
the defendant from a career-criminal enhancement applied at his original sentencing. The
Fourth Circuit, rejecting Hegwood, held courts in Section 404(b) proceedings must
recalculate and “correct any guidelines error deemed retroactive.” Id. at *1-2. The Fourth
Circuit further concluded nothing in the First Step Act bars courts from considering
intervening case law in such proceedings. Id. at *3.

       Judge Rushing dissented from the opinion in Chambers, siding with Hegwood that
a district court’s authority in Section 404(b) proceedings is limited to what is “expressly
permitted” (rather than what is implicitly allowed) under the First Step Act. Id. at *7-8.
The Court finds Judge Rushing’s well-reasoned dissent and Hegwood persuasive.

       By the plain language of § 3582(c)(1)(B), the Court may only impose a reduced
sentence as “expressly permitted” under the First Step Act, which does not include
reevaluating collateral matters beyond Sections 2 and 3 of the Fair Sentencing Act.

                                             10
8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 11 of 15 - Page ID # 439



Defendants instead must collaterally attack their sentences under 28 U.S.C. § 2255. While
the First Step Act is silent on intervening case law decided between the original sentencing
and the Section 404(b) proceeding, “Congress has already told us how to interpret silence
in this context: a court ‘may not modify a term of imprisonment’ except ‘to the extent
otherwise expressly permitted by statute or Rule 35.’” Chambers, 2020 WL 1949249, *8
(Rushing, J., dissenting) (quoting 18 U.S.C. § 3582(c)(1)(B)).

       The majority in Chambers faults Hegwood for relying on case law pertaining to
§ 3582(c)(2) which deals with sentencing modifications based on guidelines amendments
and is more restrictive than § 3582(c)(1)(B). Id. at *5. For example, Hegwood, 934 F.3d
at 418, references Dillon v. United States, 560 U.S. 817, 826 (2010). In that case, the
Supreme Court observed that § 3582(c)’s general rule of finality shows “Congress intended
to authorize only a limited adjustment to an otherwise final sentence and not a plenary
resentencing proceeding.” Dillon, 560 U.S. at 826. While § 3582(c)(2)’s strict procedures
do not apply in Section 404(b) proceedings, Dillon’s reasoning “applies with equal force
here.” Chambers, 2020 WL 1949249, *9 (Rushing, J., dissenting).

       Accordingly, the Court concludes § 3582(c)(1)(B) governs Section 404(b)
proceedings and such proceedings allow only a limited sentencing modification as
expressly authorized under the First Step Act. 7




       7
        Because of this, although Robinson’s thought process that one of his prior
convictions was dismissed before he was sentenced in this case may have some merit, this
Section 404(b) proceeding is not the appropriate vehicle for making that collateral attack,
which is more appropriately raised under § 2255. Restrictions such as limits on successive
habeas petitions, may bar Robinson from relief under § 2255—the Court already denied
such an attempt for that reason in this case (Filing No. 162). But Robinson cannot
circumvent the restrictions of § 2255 through a First Step Act motion. See Chambers, 2020
WL 1949249, *8 (Rushing, J., dissenting).

                                             11
8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 12 of 15 - Page ID # 440



                2.     Drug Quantity
          Finally, to determine Robinson’s statutory range, the Court must determine what
quantity of crack cocaine to attribute him—the quantity alleged in the indictment and found
by the jury or the quantity found by the Court at sentencing. That is, the Court must decide
whether the Supreme Court’s holding in Alleyne is implicated in Section 404(b)
proceedings. This determination is significant as Robinson faces not more than twenty-
years imprisonment based on the jury-found quantity but a mandatory life sentence based
on the judge-found quantity. 8

          In Alleyne, the Supreme Court held that the Sixth Amendment guarantees the right
to have a jury find beyond a reasonable doubt any fact that increases a mandatory-minimum
punishment for an offense. See Alleyne, 570 U.S. at 115-16; see also Apprendi, 530 U.S.
at 490.

          With no direction from the Supreme Court or the Eighth Circuit on this issue, the
Court finds Alleyne does not apply in this context because (1) Alleyne is not retroactive;
(2) Section 404(b) proceedings pose no risk of increasing a defendant’s statutory penalty;
and (3) relying on quantity alleged in the indictment rather than the actual facts of the case
would result in disparate sentences for those sentenced before and after the Fair Sentencing
Act went into effect. Although the Court recognizes the majority of district courts to
consider this question have reached the opposite conclusion, see Moore, 412 F. Supp. 3d
at 1117-18 (collecting cases), the Court joins those courts which have found that consensus
is growing in the “wrong direction,” United States v. White, 413 F. Supp. 3d 15, 23 (D.D.C.
2019).

          First, Alleyne, decided after Congress enacted the Fair Sentencing Act, does not
apply retroactively. See Walker v. United States, 810 F.3d 568, 574 (8th Cir. 2016). The



        Robinson’s counsel seems to assume the Court will apply the fifty-gram quantity
          8

but, unlike Robinson in his pro se brief, does not explain why that should be the case.

                                             12
8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 13 of 15 - Page ID # 441



First Step Act itself includes no provision making the holding in Alleyne retroactive,
instead narrowly cabining the Court’s discretion to impose a reduced sentence “as if” only
“Sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the time the covered
offense was committed.” Respecting the limited scope of Section 404(b) proceedings, the
Court must simply “plac[e] itself in the time frame of the original sentence” before Alleyne
and “alter[] the relevant legal landscape only by the changes mandated by the 2010 Fair
Sentencing Act.” 9 Hegwood, 934 F.3d at 418 (emphasis added).

       Second, Alleyne is not implicated here because there is no possibility of increasing
the mandatory-minimum punishment. See White, 413 F. Supp. 3d at 43-44. Any fact that
increases the statutory minimum or maximum must be submitted to a jury and found
beyond a reasonable doubt. See Alleyne, 570 U.S. at 115-16. But the First Step Act only
authorizes the Court to either leave a defendant’s sentence the same or impose a “reduced
sentence.” See United States v. Banuelos, No. 02-cr-084 WJ, 2019 WL 2191788, at *3
(D.N.M. May 21, 2019) (finding that declining to reduce a sentence is not an increase).

       Section 404(b) proceedings, therefore, do not trigger the Sixth Amendment right to
a jury because such proceedings do not “increase the ceiling” or “the floor” for “the
prescribed range of sentences to which a defendant is exposed in a manner that aggravates
the punishment.” Alleyne, 570 U.S. at 108; cf. Dillon, 560 U.S. at 828 (finding sentence-
modification proceedings under § 3582(c)(2) “do not implicate the Sixth Amendment right
to have essential facts found by a jury beyond a reasonable doubt” because judge-found
facts in those proceedings “do not serve to increase the prescribed range of punishment”);
United States v. Leanos, 827 F.3d 1167, 1169-70 (8th Cir. 2016) (declining to apply Alleyne
in the context of 18 U.S.C. § 3553(f)’s safety-valve provision for judge-found facts




       9
        As noted above, the Fourth Circuit in Chambers contemplates courts considering
intervening case law in Section 404(b) proceedings. But Chambers dealt with a law it had
already declared retroactive. 2020 WL 1949249, *5 (distinguishing Hegwood which dealt
with a change in the law which did not apply retroactively).
                                           13
8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 14 of 15 - Page ID # 442



precluding eligibility because leaving a mandatory-minimum sentence in place does not
equate to increasing the statutory penalty).

       Finally, the government contends “referring only to the quantity alleged in the
indictment would result in unfair and disparate outcomes for defendants sentenced before
and after the Fair Sentencing Act took effect.” The argument is compelling. As the
government points out, prior to Alleyne, indictments were not required to allege, and juries
were not required to find, specific drug quantities.        Those quantities were instead
determined by the Court at sentencing like in this case.

       Robinson provides the perfect example of the asymmetry that would consequently
result if the Court now ignored the quantity it found at sentencing. If Robinson committed
his crime after Congress enacted the Fair Sentencing Act, Robinson would still face
mandatory life sentence based on the Court’s finding of 2.35 kilograms with his prior
convictions. But if the Court now imposed a reduced sentence under the First Step Act as
if the Fair Sentencing Act was in place but based on the amount charged in the indictment—
merely a detectable amount of crack cocaine—Robinson would face not more than twenty
years imprisonment, even with his prior felonies. 10 Therefore, a defendant would be in a
better position if sentenced under the First Step Act’s retroactive application of the Fair
Sentencing Act than under the Fair Sentencing Act itself.

       The Court finds improbable that Congress intended to create this new disparity,
created by untethering sentences from the actual facts of the case. 11 The Court therefore


       10
         Or, if the Court would accept Robinson’s counsel’s position that the jury found
him responsible for fifty grams or more of crack cocaine, then Robinson would face ten
years to life imprisonment.
       11
         The Court is sympathetic to the disparity Robinson himself faces in this case,
bearing the harshest sentence of the conspiracy with arguably the smallest role. See
Robinson, 110 F.3d at 1328-29 (Heaney, J., concurring).              But, unfortunately,
Section 404(b) is not the appropriate vehicle to address this disparity, which would be
better raised under § 3582(c)(1)(A)(i). See, e.g., United States v. Millan, 91-CR-685
                                           14
8:95-cr-00079-RFR-MDN Doc # 279 Filed: 05/05/20 Page 15 of 15 - Page ID # 443



finds the drug quantity the Court found at sentencing dictates Robinson’s statutory range
in this Section 404(b) proceeding.

       C.     Relief
      Robinson remains subject to a mandatory life sentence under Section 2 of the Fair
Sentencing Act because his offense (1) involved more than 280 grams of crack cocaine and
(2) is enhanced by two prior felony drug convictions. See 21 U.S.C. § 841(b)(1)(A)(iii)
(2010). Robinson contends his new retroactive guidelines range is 168 to 210 months
(based on the probation office and his counsel’s assertion of fifty grams of crack cocaine)
because his base offense level is 32 and his criminal history category is IV. But even
accepting those calculations, Robinson’s guidelines range remains life because “[w]here a
statutorily required minimum sentence is greater than the maximum of the applicable
guidelines range, the statutorily required minimum sentence should be the guidelines
range.” U.S.S.G. § 5G1.1(b).

       Therefore, the Court will not impose a reduced sentence in this case. Based on the
foregoing,

      IT IS ORDERED:
      1.      Defendant Clarence Robinson’s Motion for a Reduced Sentence under the
              First Step Act (Filing No. 247) is denied.
      2.      Robinson’s Motion for Status (Filing No. 250) and objection (Filing
              No. 269) to the worksheet are denied as moot.


      Dated this 5th day of May 2020.

                                                 BY THE COURT:


                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge

(LAP), 2020 WL 1674058, *14-15 (S.D.N.Y. April 6, 2020) (reducing a sentence based in
part on an unwarranted sentencing disparity).

                                            15
